DETAILED ACTION

This office action is in response to Remarks and Amendments filed September 3, 2021 in regards to a 371 application filed October 9, 2017 claiming priority to PCT/EP2016/058086 filed April 13, 2016 and foreign application EP15163880.6 filed April 16, 2015. Claims 1-3, 5-8, 15 and 17-20 have elected with traverse. Claims 9-12, 14 and 16 have been withdrawn as non-elected.  Claims 1, 10, and 20 have been amended. Claims 4 and 13 have been cancelled without prejudice. Claims 21-22 are new. Claims 1-3, 5-8, 15, and 17-22 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments filed September 3, 2021, which have been fully considered and are not found persuasive, therefore the rejections of claims 1-3, 5-8, 15, and 17-22 under 35 USC § 103 have been maintained. The thermoplastic polyamide includes thermoplastic polyamide elastomers. In regards to claim 19 and 21, any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph for failing to comply with the written description requirement. Ex Parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). Furthermore, the mere absence of a positive recitation is not the basis for an exclusion.  The negative limitations of “free of polyoxymethylene” (claim 19) and “non-elastomeric” thermoplastic polyamide (claim 21) do not appear in the disclosure or the claims before First Action, therefore the “negative limitations” would be considered new matter and Applicant is required to cancel the new matter in the reply to this Office Action. In regards to claims to the properties of haze, clarity, and laser transparency (claims 1, 6-8), since Ziegler et al. and Meyer et al. disclose substantially identical method of molding of a thermoplastic molding composition admixing thermoplastic polyamide, diisocyanate, as well as additional substances in the claimed proportions as the recited claimed, one of 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8, at the end of limitation B), there is a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). It may be suggested to end limitation B) with “, and ”.  Appropriate correction is required.
Claims 1, 2, 5, and 15 are objected to because of the following informalities:  each limitation (A, B, C, etc…) should be ended with a comma (,) and between the final two limitations should be a comma (,) followed by “and” or “or” as appropriate.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In lines 11-14, the parentheses may be suggested to be amended with commas as done in claims 6-8.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 3, the phrase “(CA 3173-53-3)” may be suggested to read “(CAS 3173-53-3)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 5, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 1, the base of comparison for improvement of haze, clarity, and laser transparency is indefinite. Claims 2-3, 5, 15, and 17-22 are rejected due to their dependency on claim 1.
Claims 5 and 15
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 6-8, the phrase "within the parentheses" renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In lines 2 of claims 3 and 15, there is a “further organic isocyanate B)” wherein in claim 1 as amended component B) is defined as an organic diisocyanate, not an isocyanate, therefore claims 3 and 15 broaden the limitations of claim 1 as opposed to further limiting.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claims 19 and 21, according to MPEP § 2173.05(i), any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph for failing to comply with the written description requirement. Ex Parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). Furthermore, the mere absence of a positive recitation is not the basis for an exclusion.  The negative limitations of “free of polyoxymethylene” (claim 19) and “non-elastomeric” thermoplastic polyamide (claim 21) do not appear in the disclosure or the claims before First Action, therefore the “negative limitations” would be considered new matter and Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
14.	Claims 1-3, 5-8, 15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (WO 2012/130988 A1).
Ziegler et al. discloses a method for producing a molding composition comprising: a thermoplastic polyamide elastomer in the amount of 3-50 wt.%, 0.1 to 5 wt% of diisocyanates, and 40-90 wt.% polyoxymethylene [pg.5, lines 1-10; pg.12, para. 5; pg.13, para. 4; pg.14, para. 3 – p.16, para. 1, 4]. Ziegler et al. do not disclose the molding properties, however, pertaining to claims 1-2 and 6-8, since Ziegler et al. teaches substantially identical method of molding of a thermoplastic molding composition admixing thermoplastic polyamide, diisocyanate, as well as additional substances in the claimed proportions as the recited claimed, one of ordinary skill in the art, would have expected that the compound properties of Ziegler et al. will be the same as claimed (i.e., the molding having improved haze, improved clarity, and/or increased laser transparency). If there is any difference between the product of Ziegler et al. and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claims 3 and 15, Ziegler et al. disclose the molding composition can further comprise cyclo-hexyl isocyanate [pg.15, line 29; pg.16, line 1-6].
In regards to claims 17-18, Ziegler et al. disclose extruding and pelletizing [pg.17-18].
In regards to claim 20, Ziegler et al. disclose an amount of 0.4-2wt% diisocyanate [pg.16].

Claims 1-3, 5-8, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US. 4,918,148).
Meyer et al. teach a thermoplastically polyamide [col.2, line 35] in the amount of 98wt% [example] and (poly) isocyanates that include 2 NCO groups per molecule [col. 2, lines 5-10] (hexamethylene diisocyanate [col.3, lines 5-12]) in the amount of 0.1-5 wt% [col.2, lines 35-40]. Meyer et al. do not disclose the molding properties, however, pertaining to claims 1-2 and 6-8, since Meyer et al. teach substantially identical method of molding of a thermoplastic molding composition admixing thermoplastic polyamide (e.g., PA6, PA6,6), diisocyanate, and isocyanates in the claimed proportions as the recited claimed, one of ordinary skill in the art, would have expected that the compound properties of Meyer et al. will be the same as claimed (i.e., the molding having improved haze, improved clarity, and/or increased laser transparency). If there is any difference between the product of Meyer et al. the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claim 3 and 15, Meyer et al. disclose cyclohexyl isocyanate and phenyl isocyanate [col. 2, lines 62, 68].
In regards to claim 5, Meyer et al. disclose hexamethylene diisocyanate, toluylene diisocyanate [col. 3, lines 8-10].
In regards to claims 17-18, Meyer et al. disclose extruding and granulated (i.e., pelletized) [Examples].
In regards to claims 19 and 21-22, Meyer et al. do not disclose polyoxymethylene is present in the composition and do disclose the thermoplastic polyamides of PA6 and PA66 [col. 3, lines 41-42].
In regards to claim 20, Meyer et al. disclose 0.1-5 wt.% [col. 2, lines 35-40].
                                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/RONALD GRINSTED/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763